Exhibit 10.1


FIFTH AMENDMENT

TO THE


CREDIT AGREEMENT

dated July 29, 2003

between

WESTERN PLAINS ENERGY, L.L.C.
as Borrower

and

AGCOUNTRY FARM CREDIT SERVICES, FLCA
as Lender

 


MAY 2, 2007


--------------------------------------------------------------------------------


FIFTH AMENDMENT
to the
CREDIT AGREEMENT

THIS FIFTH AMENDMENT to the CREDIT AGREEMENT (the “Fifth Amendment”) dated July
29, 2003 (as further amended, modified, supplemented, restated or replaced from
time to time, the “Agreement”), is made and entered into as of May 2, 2007, by
and between WESTERN PLAINS ENERGY, L.L.C., a Kansas limited liability company
(“Borrower”) and AGCOUNTRY FARM CREDIT SERVICES, FLCA (“Lender”).

WHEREAS, pursuant to Section 9.02(b) of the Agreement, Lender and Borrower
hereby agree to amend the Agreement subject to the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the terms and conditions set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Borrower and Lender agree as follows:

1.             Definitions.  Except as otherwise provided herein, capitalized
terms used herein without definition shall have the meanings provided for in the
Agreement.

2.             Revolving Commitment.  The defined term “Revolving Commitment”
under Section 1.01 of the Agreement is deleted in its entirety and replaced with
the following language:

“Revolving Commitment” shall mean the obligation of Lender to make Revolving
Loans to Borrower in accordance with the terms of Section 2.05 in an amount not
to exceed the
Revolving Conversion Amount.

3. “Revolving Conversion Amount.” The defined term “Revolving Conversion
Amount” under Section 1.01 of the Agreement is deleted in its entirety and
replaced with the following language:

“Revolving Conversion Amount” shall mean Eight Million Dollars ($8,000,000).

4.             “Revolving Credit Note.” The defined term “Revolving Credit Note”
under Section 1.01 of the Agreement is deleted in its entirety and replaced with
the following language:

“Revolving Credit Note” shall mean a note of Borrower payable to the order of
Lender in substantially the form of Exhibit A to the Fifth Amendment.

5.             “Variable Rate.” The defined term “Variable Rate” under Section
1.01 of the Agreement is deleted in its entirety and replaced with the following
language:

“Variable Rate” shall mean the per annum floating rate of interest equal to
LIBOR, as determined on the applicable Determination Date, plus 200 basis points
(2.00%) during the related Interest Period.

6.             Conditions to Effectiveness. It shall be a condition to the
effectiveness of this Fifth Amendment that Borrower executes the Amended and
Restated Revolving Credit Note


--------------------------------------------------------------------------------


attached hereto as Exhibit A. Contemporaneously with the execution of the
Amended and Restated Revolving Credit Note, Lender shall deliver to Borrower the
original Revolving Credit Note dated September 1, 2004.

7.             Representations; Events of Default.  In order to induce Lender to
execute this Fifth Amendment, the Borrower hereby:

(a)  makes and renews to Lender the representations and warranties set forth in
Article IV of the Agreement; and

(b)  certifies to Lender that no Default or Event of Default has occurred under
the Agreement.

8.             Expenses.  Borrower shall pay or reimburse Lender for attorneys’
fees and costs of Lender’s legal counsel in connection with the preparation,
execution, delivery and consummation of this Fifth Amendment, and,
notwithstanding anything to the contrary, all such fees and costs incurred by
Lender, without limitation, in connection with enforcement or protection of
Lender’s rights under the Agreement.

9.             General.  On and after the effectiveness of this Fifth Amendment,
each reference in the Agreement to “this Agreement,” “hereunder,” “hereof” or
words of like import referring to the Agreement, and each reference in the loan
documents to the Agreement, shall mean the Agreement as amended by the First
Amendment, Second Amendment, and this Third Amendment.  The Agreement shall
continue to be in full force and effect and is hereby ratified and confirmed in
all respects.

10.           Counterpart Signatures.  This Fifth Amendment may be executed by
each party in one or more counterparts, each of which shall be deemed an
original and all of which taken together shall constitute one binding document.

[Signature Page Follows]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.

BORROWER:

 

 

 

 

 

WESTERN PLAINS ENERGY, L.L.C.

 

 

 

 

 

 

By:

/s/ Jeff Torluemke

 

 

 

Name:

Jeff Torluemke

 

 

 

Title:

Chairman/President

 

 

 

 

 

 

 

 

LENDER:

 

 

 

 

 

AGCOUNTRY FARM CREDIT SERVICES, FLCA

 

 

 

 

 

 

By:

/s/ Randolph L. Aberle

 

 

 

Name:

Randolph L. Aberle

 

 

 

Title:

Vice President

 

 


--------------------------------------------------------------------------------


EXHIBIT A

AMENDED AND RESTATED REVOLVING CREDIT NOTE

[attached hereto]


--------------------------------------------------------------------------------


AMENDED AND RESTATED REVOLVING CREDIT NOTE

$8,000,000                          
                                                                                               
                Fargo, North Dakota

Reissue Date: May 2, 2007
Effective Date: September 1, 2004

FOR VALUE RECEIVED, the undersigned, Western Plains Energy, L.L.C., a Kansas
limited liability company (“Borrower”), hereby promises to pay to AgCountry Farm
Credit Services, FLCA (together with any subsequent holder hereof, “Lender’) or
its successors and assigns, at Post Office Box 6020, 1900 44th St South Fargo,
North Dakota 58108 on the Revolving Commitment Termination Date (as defined in
the Credit Agreement dated as of July 29, 2003 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), between Borrower and Lender, the lesser of the principal sum of
Eight Million Dollars ($8,000,000) and the aggregate unpaid principal amount of
all Revolving Loans (as defined in the Credit Agreement) made by Lender to
Borrower pursuant to the Credit Agreement, in lawful money of the United States
of America in immediately available funds, and to pay interest from the date
hereof on the principal amount thereof from time to time outstanding, in like
funds, at said office, at the rate or rates per annum and payable on such dates
as provided in the Credit Agreement. In addition, should legal action or an
attorney-at-law be utilized to collect any amount due hereunder, Borrower
further promises to pay all costs of collection, including the reasonable
attorneys’ fees of Lender.

Borrower promises to pay Default Interest (as defined in the Credit Agreement),
on demand, on the terms and conditions set forth in the Credit Agreement.  All
borrowings evidenced by this Revolving Credit Note and all payments and
prepayments of the principal hereof and the date thereof shall be recorded by
Lender in its internal records; provided, that the failure of Lender to make
such a notation or any error in such notation shall not affect the obligations
of Borrower to make the payments of principal and interest in accordance with
the terms of this Revolving Credit Note and the Credit Agreement.

This Revolving Credit Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified. THIS REVOLVING CREDIT NOTE
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NORTH DAKOTA AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

This Revolving Credit Note is not issued or accepted in payment or satisfaction
of, but as a correction to, and a replacement of, the Revolving Credit Note of
Borrower in favor of Lender dated September 1, 2004, (the “Original Note”). The
indebtedness under the Original Note remains outstanding, and nothing herein
shall be considered a novation of


--------------------------------------------------------------------------------


the Original Note or the indebtedness thereunder. All references to the
“Revolving Credit Note” in the Credit Agreement shall hereafter be deemed to be
a reference to this Revolving Credit Note.

 

WESTERN PLAINS ENERGY, L.L.C.

 

By:

 

 

Name:

 

 

Title :

 

 

 


--------------------------------------------------------------------------------